            Case 1:17-cr-00512-KMW Document 638 Filed 06/25/20 Page 1 of 2


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
---------------------------------------------------------------X    DOC #: __________________
                                                                    DATE FILED: June 25, 2020
UNITED STATES OF AMERICA

                                                                              17-CR-512 (KMW)
                   v.                                                               ORDER


JHOAN PICHARDO,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

           No later than July 2, 2020, the Government shall provide the following information, after

conferring with the Bureau of Prisons (“BOP”) as appropriate:


         1. The criteria used by the BOP to decide whom to test for COVID-19 at the FCI Ft. Dix

             Satellite Camp, where Defendant resides;

         2. Approximately how many tests for COVID-19 have been conducted at FCI Ft. Dix,

             with distinction made between the main FCI facility and the Satellite Camp;

         3. The number of inmates and staff who have tested positive and the number of inmates

             and staff who have tested negative for COVID-19 at FCI Ft. Dix, both as absolute

             numbers and as a percentage of the total population of inmates and staff at FCI Ft. Dix,

             with distinction made between the main FCI facility and the Satellite Camp;

         4. Whether any of the 14 inmates detained at FCI Ft. Dix who are currently listed on the

             BOP’s website 1 as having tested positive for COVID-19 reside at the Satellite Camp,

             and, if so, how COVID-19-positive inmates have come to reside at the Satellite Camp,



1
    Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (Accessed June 24, 2020).
       Case 1:17-cr-00512-KMW Document 638 Filed 06/25/20 Page 2 of 2



        after the Government reported on May 29, 2020, that all residents of the Satellite Camp

        tested negative for COVID-19 (ECF No. 629);

     5. Whether inmates who test positive for COVID-19 at FCI Ft. Dix are quarantined, and,

        if so, how they are quarantined, with distinction made, if relevant, between the main

        FCI facility and the Satellite Camp;

     6. Whether inmates or staff pass back and forth between the main FCI Ft. Dix facility and

        the Satellite Camp, and, if so, under what circumstances; and

     7. Whether Defendant has been in close proximity to any inmate or staff member who has

        tested positive for COVID-19.



SO ORDERED.

Dated: New York, New York
       June 25, 2020                                        /s/ Kimba M. Wood
                                                             KIMBA M. WOOD
                                                          United States District Judge




                                               2
